Detailed Action
1. This Office Action is submitted in response to the Amendment filed 2-16-2021, wherein claims 1 and 2 have been amended. Claims 1-9 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. The amendment and the applicant's arguments filed 2-16-2021 have been fully considered and they are persuasive. All rejections in the Office Action mailed 10-30-2020 are hereby withdrawn.   

			Allowable Subject Matter

3. Claims 1-9 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a charged particle beam apparatus and method for preparing a thin film sample piece, whose thickness direction is along a surface of a sample, where the apparatus includes; a charged particle beam radiation optical system; a stage for moving the sample; a holding member that is connected to the thin film sample piece separated and removed from the sample and a controller for controlling operation of the apparatus; wherein the controller controls preparing the thin film sample piece and a connection portion located on one side of the thin film sample piece in a thickness direction of the thin film sample piece and connecting the thin film sample piece to the sample, by irradiating the sample with a charged particle beam from a first direction normal to the sample surface, 
	The prior art fails to disclose providing a thin film samp[le piece with a connection portion that extends along the width direction of the thin film such that the connection portion overlaps a region of a slit.
	Also, there is no motivation to combine the references above or any other references to obtain the applicant’s claimed invention as a whole.
	5. Claims 1 and 2 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest a charged particle beam apparatus for preparing a thin film sample piece, whose thickness direction is along a surface of a sample, the apparatus comprising: a charged particle beam radiation optical system for emitting a charged particle beam along a direction intersecting a vertical direction; a stage moving with the sample placed thereon; a holding member holding the thin film sample piece separated and removed from the sample; and a controller for controlling operation of the charged particle beam radiation optical system, the stage, and the holding member, wherein the controller controls to prepare the thin film sample piece and a connection portion placed on one side of the thin film sample piece in a thickness direction of the thin film sample piece and connecting the thin film sample piece to the sample, by irradiating the sample with charged particle beam from a first direction, which is a direction of a normal line to the surface ofthe sample, and from a second direction intersecting the direction ofthe normal line to form inclined surfaces along the thickness direction of  wherein the stage is rotated around the direction ofthe normal line, wherein the holding member is connected to the thin film sample piece; wherein the connection portion is irradiated with charged particle beam from a third direction intersecting the direction ofthe normal line to separate the thin film sample piece from the sample; and wherein the connection portion extends along the width direction of the thin film such that the connection portion overlaps a region of the slit.	
	6. Claims 3-9 are allowed by virtue of their dependency upon allowed claims 1 and 2. 



	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.


PJ
April 14, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881